Citation Nr: 1201335	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  12-00 147	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in February 25, 1988 and January 30, 1990 decisions of the Board of Veterans' Appeals that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

(The issue of entitlement to an effective date prior to September 23, 2001 for the grant of entitlement to service connection for schizoaffective disorder will be addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The moving party is the Veteran who served on active duty from April to May 1969 and from April 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) as an original action on a motion received in November 2011, in which the moving party alleged CUE in February 25, 1998 and January 30, 1990 Board decisions that denied his claim of entitlement to service connection for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  In February 25, 1988 and January 30, 1990, the Board denied entitlement to service connection for an acquired psychiatric disorder.

2.  There was a tenable basis for each of the Board's determinations, and the moving party has not alleged any specific error by the Board, and the legal or factual basis for such allegation, that would have manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The February 25, 1988 and January 30, 1990 Board decisions that denied entitlement to service connection for an acquired psychiatric disorder did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20 .1411 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A claim requesting review under this statute may be filed at any time after the underlying decision is made.  Pursuant to an opinion of the Department of Veterans Affairs (VA) General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The moving party's motion for review or revision was filed with the Board in November 2011. 

The statute and implementing regulations provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  38 C.F.R. § 20.1404(a). 

In this case, the moving party appears to have met the requirements of 38 C.F.R. § 20.1404(a).  His representative's November 2011 letter included the Veteran's name and file number and referenced and indicated disagreement with the Board's February 1988 and January 1990 determinations.  Consequently, the Board finds that the moving party met the threshold pleading requirements of 38 C.F.R. § 20.1404(a). 

The moving party must also set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement to set forth clearly and specifically the alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b). 

38 C.F.R. § 20.1403(a)  defines CUE as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires either that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  Id. 

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c). 

Examples of situations that are not CUE are: (1) changed diagnosis, i.e., a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill its duty to assist, and (3) disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In the November 2011 written statement, the Veteran's representative alleges CUE in two Board decisions.  The Board notes here that the Veteran's representative asserts that the Board's January 1990 decision is consistent with and equivalent to reconsideration.  However, the record shows that the February 1988 and January 1990 Board decisions were appeals from two different claims initiated by the Veteran and two different RO rating decisions that were then appealed.  As such, there is no basis for considering the January 1990 Board decision to be a reconsideration of the February 1988 Board decision.

With regard to the February 1988 decision, the Veteran's representative contends that there were VA treatment records that were available but not associated with the claims file at the time of this decision.  The Veteran argues that the existence of potentially relevant VA mental health records that were in the hands of the government at that time is sufficient to have required the Board to reconsider the 1988 decision.  The specific records noted were VA psychiatric treatment records dated from May through December 1987.  While the Veteran's representative has alleged an error of law here, he did not provide the legal or factual basis for this allegation or the reason why the outcome would be manifestly different but for this error.  As such, a valid allegation of CUE has not been presented with regard to the February 1988 Board decision.

Nevertheless, the Board recognizes that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and Board, even where they were not actually before the adjudicating body.

However, the Bell doctrine of constructive notice is not applicable to the case at hand.  The 1987 VA psychiatric records were not associated with the record at the time of the February 1988 Board decision.  However, the constructive-notice-of-records rule established in Bell v. Derwinski, 2 Vet. App. 611 (1992), is inapplicable to a claim of CUE where the decision in question was rendered prior to Bell (i.e. prior to July 21, 1992).  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Lynch v. Gober, 11 Vet. App. 22, 26-29 (1997).  Since the February 1988 Board decision at issue in the present case was rendered prior to July 21, 1992, Bell does not operate to make the unobtained VA mental health reports constructively part of the record.  See also 38 C.F.R. § 20.1403(b).  Therefore, the Veteran's allegation can only be interpreted as a failure in the duty to assist.  As indicated above, VA's failure in the duty to assist is not considered CUE.  38 C.F.R. § 20.1403(d).  Neither the Veteran nor his representative makes any other argument with regard to CUE in the February 1988 Board decision.

With regard to the January 1990 Board decision, in the November 2011 written statement, the Veteran's representative contends that the Board inappropriately entered its own medical opinion in the decision.  He contends that this occurred when the Board concluded that the Veteran's "decompensation seemed to begin in November 1974, although this was more than one year after discharge from service."  See January 1990 Board decision, page 6.  The Veteran alleges that an increase in problems beginning in May 1974 was shown by the evidence summarized in the January 1990 decision.  The Veteran was shown to have begun using methadone in May 1974 and now contends that it is a common medical premise that persons with newly onset psychiatric disorders are at significantly increased risk for substance abuse.  The Veteran alleges that the Board failed to obtain a medical opinion from a qualified expert and improperly used its own unsubstantiated opinion.  The Veteran's representative asserts that, since increased symptomatology was shown in May 1974, within one year of separation, service connection on a presumptive basis should have been awarded in the January 1990 Board decision.

In this case, while the Veteran's representative alleged an error of law and provided a reason as to why the outcome would be manifestly different but for this error, the allegation did not include the legal or factual basis for the allegation.  Therefore, it is not a valid allegation of CUE.  Nevertheless, the Board points that it was not CUE for the Board to rely on its own medical judgment in the January 1990 Board decision.  The Veteran's representative correctly infers that the Board may not currently use its own medical opinion in deciding a veteran's claim.  In Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Court specifically concluded that the Board must only consider independent medical evidence to support its findings and not provide its own medical judgment in the guise of a Board opinion.  Colvin, 1 Vet. App. at 172.  However, the January 1990 Board decision alleged to contain CUE on this basis was issued prior to the Court's decision in Colvin.  "[O]pinions from this Court that formulate new interpretations of the law subsequent to an RO [or Board] decision cannot be the basis of a valid CUE claim."  Berger v. Brown, 10 Vet. App. 166, 170 (1997).  Moreover, the Court has recognized that "[t]he [Board's] use of its own medical judgment provided by the medical member of the panel was common practice prior to the Colvin decision...It was not until this Court denounced such a practice that the [Board] was required to rely upon independent medical evidence to support its medical conclusion.  Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995).  Accordingly, at the time of the 1990 Board decision, the Board's use of its own medical judgment in making its determination was not error.  

As noted above, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

For the foregoing reasons, there was a tenable basis for each of the Board's determinations and the moving party has not alleged any specific error of fact or law by the Board, and the legal or factual basis for the allegation, that would have manifestly changed the outcome of the appeal.  There is therefore no basis for a finding of CUE in the Board's February 25, 1988 or January 30, 1990 decisions, and the CUE motion must be dismissed without prejudice to refilling.  The benefit-of-the-doubt rule, see 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011), is inapplicable to this determination.  38 C.F.R. § 20.1411(a).


ORDER

The Board's February 25, 1988 and January 30, 1990 decisions were not clearly and unmistakably erroneous; the moving party's CUE motion with respect to these decisions is therefore dismissed without prejudice to refiling.



                       ____________________________________________
	MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



